 BALTIMORE PAINT AND CHEMICAL CORPORATION.87such period.Backpay shall be computed in accordance with the Board policy setforth in F.W.Woolworth Company,90 NLRB 289.Upon the foregoing findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS of -LAW1.Millwrightsand Machinery ErectorsLocal Union No. 2471,United Brotherhoodof Carpenters and Joiners of America,is a labor organization within the meaning ofSection 2(5) of the Act.2.By causing and attempting to cause Otis, an employer engaged in commercewithinthe meaning of Section2(6) and (7)of the Act, to discriminate against appli-cants foremployment in violation of Section 8(a)(3) ofthe Act, theRespondentUnion has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (2) ofthe Act.3.By restraining and coercing employees in the exercise of rights guaranteed bySection 7of the Act,the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section8 (b) (1) (A) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Baltimore Paint and Chemical CorporationandWarehouse Em-ployees Union Local 570, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 5-CA-1914. January 9, 1962DECISION AND ORDEROn October 25, 1961, Trial Examiner Louis Plost issued his Inter-mediate Report herein, finding that the Respondent had engaged inunfair labor practices and recommending that it cease and desisttherefrom. and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case, andadopts the findings, conclusions, and recommendations of the TrialExaminer, except as indicated below.2The Respondentexcepted to the refusalof the TrialExaminer to admit additionalevidenceof Knott's alleged derelictions in duty during the past few years.Evidence tothis effectis already in therecord andthe proffer of testimony by Traffic Manager Marshas tosuch matters, which the Trial Examiner rejected, would havebeen cumulativeIncoming to his conclusion,with which we agree, thatRespondent discharged Knott becauseof the assistance he gave to the Union in its oiganirational campaign, the TrialExaminerdid take into consideration Respondent's alleged dissatisfactionwith hiswork before theadvent ofthe UnionWe do not adoptthe Trial Examiner's finding that Supervisor Rogers' taunting refer-encestoKnott as a "union steward" were in violationof Section8(a) (1).Furthermore,for the reasonsstated by the TrialExaminer in his Conclusionsof Law, we shallorder theRespondent to cease and desist from violations of Section 8(a) (1), not only in the specificinstances found but also in any other manner.135 NLRB No. 14. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Baltimore Paintand Chemical Corporation, Baltimore, Maryland, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging concerted activities of its employees by discrimi-natorily transferring or discharging them, or by discriminating inany other manner in regard to their hire or tenure of employment.(b)Threatening its employees with discharge or other reprisal ifthey engage in union activity or if they report discussions with man-agement concerning such activities to their union; and warning themthat such activities will lead to discharge if the union should fail toorganize the plant.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Arnold Knott immediate and full reinstatement to hisformer or substantially equivalent position of forklift operator with-out prejudice to his seniority or other rights and privileges.(b)Make whole said employee in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy" for any lossof pay he may have suffered by reason of the Respondent's discrimi-nation against him.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze and determine the amount of back-pay due.(d)Post at its plant in Baltimore, Maryland, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by an authorized representative of Baltimore Paintand Chemical Corporation, be posted by Respondent immediately3 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BALTIMORE PAINT AND CHEMICAL CORPORATION89upon receipt thereof,and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that such notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for the Fifth Region,in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.APPENDIXNOTICETo ALLEMPLOYEEsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE wiLL NOT discourage membership in Warehouse EmployeesUnion Local 570, International Brotherhoodof Teamsters,Chauf-feurs,Warehousemen and Helpers of America,or in any otherlabor organization,by discriminatorily transferring or discharg-ing any of our employees,or in any other manner discriminatingagainst them in regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT threaten our employees with discharge, or otherreprisal,if they engage in union activity or report discussionsconcerning such activities with management to their union, orwarn them that such activities will lead to discharge if the unionshould fail to organize the plant.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join the aforesaidlabor organization, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororgani-zation as a condition of employment,as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL offer Arnold Knott immediate and full reinstatementto his former or substantially equivalent employment as forkliftoperator,and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him.All our employees are free to become, remain,or refrain from be-coming or remaining members of any labor organization,except as 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.We will not discriminate in re-gard to the hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or ac-tivity on behalf of any labor organization.BALTIMORE PAINT AND CHEMICAL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASE(Ithaving been charged by Warehouse Employees Union Local 570 InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Union) that Baltimore Paint and Chemical 'Corporation (Respondent) has beenengaging in and is engaging in unfair labor practices affecting commerce as setforth and defined in the National Labor Relations Act, as amended, 29 U.S.C. Sec.151, 73 Stat. 519 (Act), the General Counsel of the National Labor Relations Board(Board) on behalf of the Board, by the Regional Director for the Fifth Region,issued a complaint and notice of hearing pursuant to Section 10(b) of the Act andSection 102.15 of the Board's Rules and Regulations, Series 8, as amended.'The complaint alleged in substance that the Respondent engaged in unfair laborpract;ces within the meaning of Section 8(a)(3) of the Act by transferring ArnoldKnott to a less desirable job on or about April 7, 1961, and by discharging him onMay 10, 1961, and has since failed and refused to reinstate said Arnold Knott tohis former or substantially equivalent position "because of his membership in,assistance to, or activity on behalf of the Union, or because he engaged in concertedactivitieswith other employees of Respondent for the purpose of collective bargain-ing or other mutual aid or protection."The complaint further alleged that the Respondent engaged in conduct violativeof Section 8(a)(1) of the Act by illegal interrogation and threats of discharge.,On July 13, 1961, the Respondent filed an answer in which it denied that it hadengaged in any of the unfair labor practices alleged, admitted the discharge ofArnold Knott but averred that the discharge was for cause.Pursuant to notice a hearing was held before the Trial Examiner on September 6and 7, 1961, at Baltimore, Maryland.All parties were present and representedat the hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, to present oral argument, and tofile briefs.Counsel for the Respondent submitted a brief on October 2, 1961.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged and the answer admitted that:Respondent is, and has been at all times material herein a corporation dulyorganized and existing by virtue of the laws of the State of Maryland, operatingits place of business in Baltimore, Maryland, where it is engaged in the businessof manufacturing paint.IA copy of thecharge filed In this matter on May 18, 1961, was served on Respondenton or about May 19, 1961. BALTIMORE PAINT AND CHEMICAL CORPORATION91During a representative twelve months' period, Respondent, in the courseand conduct of its business operations shipped goods and material valued inexcess of $50,000 from its place of business in Baltimore, Maryland, directlyto points located outside of the State of Maryland.II.THE LABOR ORGANIZATION INVOLVEDWarehouse Employees Union Local 570, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESThe Discriminatory Discharge of Arnold KnottArnold Knott was employed by the Respondent, September 27, 1956, and dis-charged May 10, 1961.Knott testified that he worked as an order filler for the first 11/2 years of hisemployment by the Respondent and was then transferred to the job of forkliftoperator; there were no complaints regarding his work as order filler.Vincent McKecy Marsh testified that he is the Respondent's general traffic man-ager, in charge of all warehouse receiving and shipping, that while Knott was anorder filler he received "minor complaints such as the work was too hard for Knott"from Supervisor Cyrus Haller, but that any complaints regarding Knott's work asorder filler (which job he held for 11/2 years) "had nothing to do with his final dis-charge."Haller was not called.Knott further testified that he was transferred from order filler to forklift operator,a promotion, and that upon the completion of a new building (Building L) he wastransferred to this building as forklift operator; there were no complaints regardinghis work in his first and second stations as forklift operator except that at the begin-ning of his job in "L Building" Cyrus Haller, the foreman, spoke to him regarding"holding up" the order fillers by talking to them.Arnold testified:Q. Now, during the time that you worked in L Building, did you receiveany complaints about your work?A. Yes, sir.Cy Haller, he called me to his side, and he said that I washolding up the order fillers by talking to them.You see, there was new work over there, and I didn't know where everythingwas, so I would stop and ask them where it was.Q.Was this at the beginning of your stint in L Building?A. Yes, sir.Q. Did he give you any type of formal complaint, anything written?A. No, sir.He just called me to his side.Q. How many times did this happen?A. Once.Marsh testified that "a year and a half ago.or a little longer" he had receivedcomplaints regarding Knott's work in L Building from both Haller and Rogers.Hetestified:We had a new building completed. It required a real skilled operation such asputting the stock in the proper places and watching for areas that need to berefilled.By that I mean lowering the stock from higher racks to the lower racksfor use by the order fillersAnd the complaints became continuous.Q.What was the nature of those complaints?A. That he was going off in the corner-TRIAL EXAMINER: He was doing what?The WITNESS: Going off in a corner somewhere and sitting down, stoppingand talking to the other employees, the other order fillers; and that the stockwas not in the proper places; and they weren't being lowered in time for theorder fillers.And that was holding them up.As found, Haller did not testify.Rogers was not questioned on the matter.The Respondent stated on the record:Mr. Trial Examiner, this history of his employment at this time has no bearingon the reason for his discharge. '92DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever, the Respondent stated it wanted the record to contain these incidents:Because in every situation there is a straw that breaks the camel's back.Andwe reached that straw.We can't show you what the straw was unless we giveyou the past history.TRIAL EXAMINER: I don't think I will take any more evidence on it.Knott further testified that he worked in L Building for "less than a year" andwas transferred back as a forklift operator to the location where he originally workedalso as forklift operator; while in L Building he worked alone and after his transferhe continued to work alone.With reference to Knott's transfer from L Building back to his former locationTrafficManager Marsh testified:Well, the fork lift job was transferred from the L Building,which I discussedpreviously, to the end of our production line, the plant.Until such time wewere receiving complaints again on his work performance.TRIAL EXAMINER: He was transferred from this one building to the otherbuilding?The WITNESS: That is right. Still on the lift truck.TRIAL EXAMINER:The fork lift job was transferred, and he was transferredwith it, is that right?The WITNESS: Not the same truck. Another truck. [Emphasis supplied.]Knott labors under a physical handicap in that his left arm is crippled being some4 inches shorter than the right, but according to Knott does not hamper him inhis work.During his employment Knott received regular periodic raises, his wages risingfrom $1.25 per hour to $1.90 per hour.Knott testified that he joined the Union March 8, 1961, at an organizational meet-ing attended by only 7 or 8 of the Respondent's 185 employees. Interest apparentlydid not increase for according to Knott there were some four or five later calledmeetings which were attended by himself and only one other employee.At thefirstmeeting he attended, Knott was given "about 25" authorization cards to dis-tribute to fellow employees, which he did, but not on working time.Knott further testified that "about the end of March" he was called to GeneralManager Edward Levenson's office, in which he had never been before, and uponentering was greeted by Levenson with the remark, "I hear you have been attend-ing union meetings."According to Knott:At first I told him I hadn't been, because I didn't want to get fired at the time.Later on, he said, "I know you done it so you might as well own up to it."Knott admitted his union activity upon which General Manager Levenson said tohim that the Union "can't do nothing for you"; that if he had problems regardinghis job he should bring them to Levenson; that no one else would hire him becauseof his disability; that he now had the best job he ever had in his life and that:He said "You are trying to be a big wheel and trying to organize the place."Knott further testified:He kept telling me, said he couldn't stop me from attending the meetings, buthe didn't want me talking union around the shop.Then he told me I was abastard.He said, "I mean that literally."And then he said-no, he said, "I could fire you for this.And you go backto tell this to your union man and I will fire you."Edward Levenson, the Respondent's general manager, testified:I had received reports that Arnold Knott was leaving, was not doing his jobproperly, and was interfering with the work of others.Andnormally dis-ciplinary action of this type is taken by the foreman or the supervisor. It wasnot normally brought to my attention. But it was common knowledge through-out the plant that Arnold Knott was very active in trying to bring a union intoBaltimore Paint.And Mr. Marsh, Arnold Knott's supervisor, came to me ask-ing me what he should do about it.[Emphasis supplied.]On further questioning by the Respondent's attorney, Levenson explained that TrafficManager Marsh wanted advice as to what disciplinary action he should take "in thecase of Arnold Knott's loafing and distracting others in their job," and that he de-cided to "talk to Arnold Knott" so there would be "no misunderstanding" and hadhim called to the office.He testified: BALTIMORE PAINT AND CHEMICAL CORPORATION93Q. (By Mr. GUTMAN.) This was the first and only time you ever calledKnott into your officeduringhis five years of employment,is it not?A. It was, yes.General Manager Levenson further testified:The only complaint that I had was that he was loafing on the job and disruptingthe jobs of others.Levenson testified:I asked him to come up to my office, which he did.When he came into the office, I told him that he was allowinghis unionactivity to interfere with his job and the jobs of others.He immediately denied this.And for the next short period of time, I spoke ina way that I don't normally speak. If I cursed, it was then.According to Levenson he told Knott he had reason to discharge him but "wasn'tdoing it because he had been with the Company close to five years."He testified:He was handicapped and would have difficulty in getting another job.Andmost important I didn't want him or anyone else to think that he was beingdischarged because ofunionactivity.Levenson admitted that the Respondent had no rule prohibiting solicitation, includ-ing solicitationfor a union by its employees.He further testified:TRIAL EXAMINER:Did you say to Mr. Knott at any time during this con-versation "If you tell this to the union man, you are going to be fired" or wordsto that effect?The WITNESS:No. I absolutely did not.What I probably said was "You can tell this to the union man."If I said anything in that regard, that is what I said.Knott further testified that beginning "about a week" after his conversation withLevenson, Assistant Traffic Manager William Rogers and Foreman Charley Trewon various occasions said to him "when are you going to pass out my card" and"give me a card" and also:One other time Rogers come up to me and said, "You know if the union don'tget in, you are as good as out of a job."Rogers admitted saying, "Hello shop steward, when are you going to give memy union card" to Knott.He testified:Iwould be walking past him. Or if I was back near the end of the conveyorwhere he was working. Or if I was with the foreman back in the traffic depart-ment. I would be back there giving some information or other to him.AndImight make a statement to him at that time.He would come right by whereIwould be standing.He denied telling Knott "If the union don't get in you are as good as out of a job."The Trial Examiner credits Knott.Knott testified that shortly after his conversation with Levenson he had occasionto use the toilet in "F" building, and:Iwas ready to come back out, and Rogers walked up and said "You are notsupposed to use this bath room."Knott testified that "one year before" this Rogers had told him complaints weremade of lunches being taken from "F" building and that Knott "should try to stayout of there as much as possible."Rogers testified that "on a couple of occasions I caught him [Knott] in the off-limitsmen's room in F building"; however, Rogers fixed the time of this as "closeto two years ago."Knott testified without contradiction that "about a couple of weeks" after his con-versation with Levenson he was taken off his job of forklift operator and put tosteaminglabels off 5-gallon cans; that he asked Rogers the reason for the transferand was told, "I don't see where I have to give you any reason."General Traffic Manager Marsh testified as to the reason for Knott's transfer.According to Marsh:He was transferred to one particular area where he would beconfined and couldnot leave there without someone knowing it, without a supervisor knowing it. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDKnott testified that he worked at thesteamingjob for "about .2 weeks".and wasdischarged May 10, 1961.Marsh testified:TRIAL EXAMINER:When was that transfer made?The WITNESS: I don't remember the exact date.TRIAL EXAMINER:Well, with reference to his discharge?The WITNESS: I would say-1 don't recall exactly. I would say in the neigh-borhood of two months. A month and a half or two months.TRIAL EXAMINER: A month and a half or two monthsbefore his dischargehe was transferred from his fork lift jobto steaming?The WITNESS:. That is right.According to Knott about 11:25 p.m. of May 10, he was sent "10 or 12" pailsfrom which the labels were to be steamed; that Philip Rimer, who had held the steam-ing job before Knot was assigned to it, was sent to him, as this was a rush order;that he wassteamingand Rimer was scraping off the labels; that at "1:20 or 1:30"all had been steamed and only three remained to be scraped; that he then left for adrink of water,stopping on hisreturn at "F" building to look at the clock, hetestified:And I stopped inside the door in F Building to see what time it was. I comeright back out and I seen Mr. Marshrunningup the aisle.So, about half waydown the aisle, he said, "What are you doing?" I told him I went to get a drinkof water.He said, "What are you doing in F Building?"I said, "I stopped to see what time it was."Q. Pardon me just a moment. Did you actually go into F Building?A. No, sir.Q.What did you do?A. I just took about a step in and then looked underneath the conveyor.Knotttestified that it took him "about a second" to stop and look at the clock.Hecontinued:Q. Go on about what Mr. Marsh said to you?A. He asked me what I was doing. I told him I was getting a drink. Hesaid, "How come you stopped in here?"1 said, "I stopped to see what time it was."Then he said, "How come you left your job?"I said, "I have to get a drink of water, because I was thirsty."He said, "I have beengetting alot of complaints about your work lately."He said, "Iam going to have to let you go." He told me to go back to the office.And he made out my cards.Q. How long had you been gone from your work place which is marked "X"on General Counsel's Exhibit No. 2?A. About a minute, minute and a half.While he was with Marsh, according to Knott:A. He said, "You have been caughtsmokingin the bath room."He said,"You are not allowed to smoke on the job."Q.What did you say to him?A. I said, "Maybe it was twice in the four years I have been here."He just made out the cards and sent me upstairs with them.General Traffic Manager Marsh testified that on May 10, upon his return fromlunch, he made a tour of the plant and saw Rimer steaming pails and noted thatKnott was absent; that he then "questioned Phil [Rimer] about where was Knott"becausehe knew that Rimer wasassignedto other duties which "were important";that Rimer told him Knott had gone "to get a drink of water"; that Rimer also toldhim his supervisor, Boyce Brady, had sent him to help Knott.Marsh further testified:So, I walkedup one aisle,made aright-hand turn, and as I approached theentranceto F Building, Arnold Knott was coming out of F Building.Under an 8-year old rule, "F" building was "off limits" to all employees except fork-lift operators; that "in the neighborhood of a couple of years" previously he had toldKnott, in the presence of his supervisors of this rule.According to Marsh he askedKnott where he had been, was told Knott had gone for a drink of water and hadlooked into F buildingto seewhat time it was.Marsh continued: BALTIMORE PAINT AND CHEMICAL CORPORATION95He said, "I wanted to see what time it was."So, I said,"I don'tbelieve that.Because if you wanted to know what timeitwas, right at the fountain in the cafeteria there is a clock which is very easilyseen from the fountain."and then told him "I thought it was about time we terminated his employment," tookKnott to his office and discharged him.He further testified:Q. (By Mr. BLUM.) Did you have any conversation with him in your officewhen he was terminated?A. He `asked why he was being discharged.And I told him. I went oversome of his past faults and summarized them and told him that was the reasonhe was being discharged.On cross-examination Marsh testified:Q. (By Mr. GUTMAN.) I might have misunderstood your testimony, so 'tryto straighten me out.Did you say F Building was off limits to everybody butshipping department employees?A. No.Q. Straighten me out.A. I said "F" Building is off limits to any person other than fork lift operators.Q. Okay. It is off limits to everybody but fork lift operators?A. Well, there is a printing department G, and the labeling girls are permittedto go back there.Q. I understand.And you had explained-you had called Arnold into youroffice quite a while back, a year or so ago, and you told him it ("F" building)was off limits; is that correct?A. I believe so.Q.Why was it necessary for you to call Arnold in and tell him it was oflimits to anybody but a fork lift operator when he was a fork lift operator?[Emphasis supplied.]Marsh then stated that he would change his testimony to be that he warned Knottonly regarding the restroom in F Building, but that "I am pretty sure" Rogers hadtold him the building was "off limits" to all but forklift operators.Rogers testified that while Knott operated a lift truck he told Knott onlythat the"men's room in F building"was"off limits."Boyce B. Brady testified that he is the Respondent's supervisor of the hand label-ing department; on May 10, at "around 10:30 . . I can't say the exact time" butthat "it could have been 11," he sent 20 pails to Knott "to have the labels steamedoff" for a 2 p.m. shipment; that at noon he passed Knott's place of work and:I don't remember how many he had steamed before lunch, between the timehe got them there and lunch time. But I knew he couldn't get them out byhimself.So I sent Phil Rimer back to help him after lunch.And when we got upfrom eating our lunch,I told him,I said,"Arnold,I am going to sent Phil backto help you."Brady further testified:Q. It is not unusual if you have a rush job to send Phil or one of the otherboys to help on that steaming operation, is it?A. No. If I see that we have got to get them out in- an hour, I don't expectone man to do it. I would send another man.ConclusionThe Trial Examiner is convinced on all the evidence considered as a whole, in-cluding his observation of the witnesses, that Knott's testimony with respect to anyfault found with his work during his almost 5 years of continuous employmentby the Respondent represents the accurate version thereof and therefore credits histestimony and does not credit the testimony of the Respondent's witnesses Marsh,Rogers, and Levenson where their testimonyis inconflictwith Knott on mattersrelating to his work record.The Trial Examiner finds strong support for his findingin the fact that although the Respondent insisted on relating alleged complaints re-garding Knott it specifically stated that such evidence had not entered into Knott'sfinal discharge as a cause thereof.The Trial Examiner believes that General Traffic 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDManager Marsh unwittingly stated the reason for Knott's final transfer in testifyingthat:He was transferred to one particular area where he would be confined andcould not leave there without someone knowing it, without a supervisor know-ing it.The Trial Examiner believes that the reason for the transfer was disclosed in GeneralManager Levenson's testimony that "it was common knowledge throughout theplant that Arnold Knott was very active in trying to bring a union into BaltimorePaint."As stated by the Respondent on the record, "in every situation there is a strawthat breaks the camel's back."The "straw," in the Trial Examiner's opinion, basedon all the evidence, was not forgotten derelictions by the employee, festering for5 years, but the fact that he was the 1 of 2 employees of a total of 185, who attendedthe Union's organization meetings.T1ie Trial Examiner credits Knott's account of his interview by Manager Levensonand in view of Levenson's failure to deny his insulting language and his elaborateattempt to minimize it, in all fairness to the general manager's better nature feelsthat after 'his uncalled for unsavory designation of a crippled employee whose of-fense was adherence to a union, Levenson who "didn't want him or anyone else tothink he was being discharged for union activity," also sought to hide his conductby threatening Knott with discharge if Knott revealed it.The Trial Examiner finds the threat, as well as Knott's later transfer to "steaming,"to have been caused by Knott's union activity and was therefore violative of the Act.The Trial Examiner further finds Rogers' admitted statement to the effect that hetaunted Knott as "union steward," and the statement which the Trial Examinerfinds Rogers made to Knott to ,the effect that if the Union did not win Knott wouldbe out of a job, also to be conduct violative of the Act.Concluding FindingsOn all the evidence and from his observation of the witnesses the Trial Examinerfinds that by threats made by General Manager Levenson, and by statements madeby Assistant Traffic Manager Rogers to employee Arnold Knott as hereinabovefound the Respondent did interfere with, restrain, and coerce its employees, and isinterferingwith, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, and did thereby engage in, and is thereby engagingin,unfair labor practices within the meaning of Section 8(a)(1) of the Act.The Trial Examiner further finds that by transferring Arnold Knott to the jobof steaming and by discharging him on May 10, 1961, the Respondent did discourageand is discouraging membership in a labor organization by discrimination in regardto hire and tenure of employment or terms or conditions of employment and bysaidacts and conduct did engagein and is engaging in unfairlabor practices withinthe meaning of Section 8(a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair laborpractices inviolation of Section 8(a) (1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.As it has been found that the Respondent dis-criminated with regard to the hire and tenure of employment of Arnold Knott inviolation of Section 8 (a) (3) and (1) of the Act, the Trial Examiner will recommendthat the Respondent offer him immediate and full reinstatement to his former jobof "lift truck operator," or a substantially equivalent position without prejudiceto his seniority or other rights and privileges.(The Chase National Bank of the Cityof New York, San Juan, Puerto Rico, Branch, 65NLRB 827.) It will be furtherrecommended that the Respondent make the aforesaid employee whole for any loss COUNTY BINDERY & DIE CUTTING SERVICE, INC.97of pay suffered by reason ofthe discrimination against him.Loss of pay shall bebased upon earnings which Knott normally would have earned from the date of thediscrimination against him, to the date of his reinstatement,less net earnings, com-puted on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company(90 NLRB 289). It will also be recommended that the Respondentpreserve and, upon request,make available to the Board payroll and other recordsto facilitate the computation of the backpay due.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TheRespondent is, andhas beenat all times material herein,engaged in com-mercewithin themeaning ofSection 2(6) of the Act.2.The Union is a labororganization within the meaning of Section2(5) of theAct.3.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteedin Section 7 of the Act,the Respondent has engaged in unfairlabor practicesproscribed by Section8(a)(1).4.By discriminating with respect to the hire andtenure of employmentof ArnoldKnott, thereby discouraging membership in the above-named labor organization, theRespondenthas engaged in and is engaging in unfairlabor practices within themeaning ofSection 8(a) (3) of the Act.5.By the immediately foregoingthe Respondent has interferedwith,restrained,and coercedits employeesin the exercise of rightsguaranteedby Section 7 of theAct and therebyhas engaged in and is engaging in unfairlabor practices within themeaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practicesare unfair labor practices affecting com-merce withinthe meaning of Section2(6) and (7) of the Act.Sincethe violations of the Act whichthe Respondent committed are closely re-lated to other unfair labor practices proscribed by the Act, and thedanger of theircommissionin the future is reasonably to be anticipated from theirpast conduct, thepreventative purposes of the Act may be thwartedunless the recommendations arecoextensivewith the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondentcease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.[Recommendationsomitted from publication.]County Bindery&Die Cutting Service, Inc.andLocal 116,International Brotherhood of Bookbinders,AFL-CIO.CaseNo. 2-CA-7962. January 10, 1962DECISION AND ORDEROn October 17, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint, and recommended that these particular allegations be dis-missed.Thereafter, Respondent and the General Counsel filed excep-tions to the Intermediate Report together with supporting briefs, and135 NLRB No. 17.634449-62-vol. 135-8